Title: To Benjamin Franklin from Thomas Fitzmaurice, 12 October 1770
From: Fitzmaurice, Thomas
To: Franklin, Benjamin


Dear Sir,
Isle Wight Octr. 12. 1770
You must do Doctor Hawkesworth and me the Justice to believe that we were very much mortified at being deprived of the pleasure which we were happy in the thought of enjoying from your Company here. What has added to our mortification has been the being deprived of that satisfaction which God forbid but that we sho’d enjoy with the rest of our fellow Creatures, of abusing you as plentifully as we were disposed to suppose there might have been room for doing, this pious intention the politeness and sincerity of your excuse obliges us to lay aside. But, for the next Summer the Doctor and I propose to carry a similar engagement with you into execution in a manner that may possibly prove more successfull.
Sir Chas. Knowles, who left us about a fortnight ago, has been obliged, from some un-foreseen inconvenient circumstances to postpone the trial of his Experiment and likewise to adopt a different Situation for the purpose from that which he originally intended, instead of making it in this neighbourhood he has been induced to prefer other Downs on the opposite side of the Water which being nearer to Portsmouth will prove, it seems, in many respects more Convenient. The object of his intended Experiment is to ascertain with precision the force and direction of the Wind. It w’d be difficult for me to describe the nature of a Machine which having never seen I can not say that I understand as well as I c’d wish. When I mentioned your desire to Sir Chas., he seemed not less desirous of describing his Ideas to you himself than he is of carrying those Ideas into execution, so that Dr. Hawkesworth and myself have each of us promised that we w’d bring you together the first Opportunity.
As to the aspersion thrown upon the Doctor’s Maggy, the best Characters he sees are not free from reproach, and comforts himself that the Accident may one day or other bring his Maggy into the first Company. He sets out from hence, much to my concern, on Sunday next, but desires me to present his best respects to you ’till such time as he has an Opportunity of presenting them in person.
The War like preparations in this part of the World seem to grow fainter and fainter daily, so that I am not without hopes but that in profound peace I may have an Opportunity, after Xmas of assuring you in person myself of the truth and Esteem with which I have the pleasure of subscribing myself, Dear Sir, Most faithfully and Sincerely Yours &c
Thoms. Fitzmaurice
